Case 1:20-cr-00016-LEK Document 11 Filed 02/03/20 Pagelof2 PagelD#: 41

AO 83 (Rev.06/09) Summons in a Criminal Case (Page 2) "
Case No. CR 20-00016 LEK; USA VS. HENRY MALINAY FILED IN THE

UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

FEB 93 2020

PROOF OF SERVICE

This summons was received to me on (date) | / A ) / Zo AO » gp Ih, IZ o'clock and@s_min.A AM

or

SUE BEITIA, CLERK ar

K personally served the summons on this defendant tony MAUI NAY at
(placef@? Ia MAMA ND. Yoon yh FefispOn (dare) _| /2\/ 20LO 7

XC On (date) I left the summons at the individuals residence or usual place

 

of abode with (name) , a person of suitable age and discretion who

 

resides there, and I mailed a copy to the individual’s last known address; or

UJ | delivered a copy of the summons to (name of individual) , who is

 

authorized to receive service of process on behalf of (name of organization)

on (date) and | mailed a

 

 

copy to the organization’s last known address within the district or to its principal place of business

elsewhere in the United States; or

(J The summons was returned unexecuted because:

 

 

I declare that under penalty of perjury that this information is true.

Date returned: 1/4 | C40 MGV

Server's Signature

SWIFORD Covel / DisYy

Printed name and title

Remarks:
Case 1:20-cr-00016-LEK Document 11 Filed 02/03/20 Page2of2 PagelD#: 42
NORIGINAT
MPa va Hk taee

AO 83 (Rev. 12/85) Summons in a Criminal Case

UNITED STATES DISTRICT COURT

District of Hawaii

 

 

UNITED STATES OF AMERICA SUMMONS IN A CRIMINAL CASE

Vv. Case Number: CR 20-00016 LEK

HENRY MALINAY
(Name and Address of Defendant)

YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place, date and time
set forth below.

 

Place Room
United States District Court

300 Ala Moana Blvd Courtroom ‘AHA NONOI
Honolulu, HI 96850 :
Ph. (808) 541-1300 (Honolulu Number)

 

Date and Time

Before: Leslie E. Kobayashi, United States District Judge January 31, 2020 at 2:45 pm

 

 

To Answer a(n) Information
Charging you with a violation of Title 18 United States Code, Section(s) 371.

Brief description of offense:
Conspiracy to defraud the United States

~

Sue Beitia, Clerk = a

January 31, 2020
Date

 

 
